Matter of Novaleigh B. (Jennifer B.) (2020 NY Slip Op 03320)





Matter of Novaleigh B. (Jennifer B.)


2020 NY Slip Op 03320


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, TROUTMAN, AND DEJOSEPH, JJ.


459 CAF 19-00859

[*1]IN THE MATTER OF NOVALEIGH B. CHAUTAUQUA COUNTY DEPARTMENT OF HEALTH AND HUMAN SERVICES, PETITIONER-RESPONDENT; JENNIFER B., RESPONDENT-RESPONDENT. (PROCEEDING NO. 1.) 
IN THE MATTER OF DARREN B., PETITIONER-RESPONDENT, 
 
andJENNIFER B., RESPONDENT-RESPONDENT. (PROCEEDING NO. 2.) MARY S. HAJDU, ESQ., ATTORNEY FOR THE CHILD, APPELLANT. (APPEAL NO. 1.) 


MARY S. HAJDU, LAKEWOOD, ATTORNEY FOR THE CHILD, APPELLANT PRO SE. 

	Appeal from an order of the Family Court, Chautauqua County (Michael J. Sullivan, J.), entered April 15, 2019 in proceedings pursuant to Family Court Act articles 6 and 10. The order, among other things, denied the motion of the attorney for the child to vacate an order of fact-finding and disposition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs
Memorandum: In these proceedings pursuant to Family Court Act articles 6 and 10, the attorney for the child (AFC) appeals in appeal No. 1 from an order that, inter alia, denied the AFC's motion seeking, among other things, to vacate an order of fact-finding and disposition that, inter alia, adjudged the subject child to be neglected and returned the child to the care of respondent mother under the supervision of petitioner Chautauqua County Department of Health and Human Services. In appeal No. 2, the AFC appeals from the order of fact-finding and disposition. We dismiss as moot the AFC's appeals from both orders inasmuch as her contentions involve only a challenge to the dispositional part of the order of fact-finding and disposition, and "the order has expired by its terms" (Matter of Kennedie M. [Douglas M.], 89 AD3d 1544, 1546 [4th Dept 2011], lv denied 18 NY3d 808 [2012]; see Matter of Jaime D. [James N.] [appeal No. 2], 170 AD3d 1524, 1525 [4th Dept 2019], lv denied 34 NY3d 901 [2019]; Matter of Gabriella G. [Jeannine G.], 104 AD3d 1136, 1136 [4th Dept 2013]).
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court